By the Court,

Beardsley, J.
The simple contract of the two joint debtors was extinguished by the bond, although given by one of them alone. This point is too well settled to admit of discussion. (Clement v. Brush, 3 Johns. Cas., 180(a); Tom v. Goodrich, 2 Johns., 213.) It is the same where a judgment has been recovered against one of several persons, on their joint promise; the promise is thereby extinguished as to all. (Robertson v. Smith, 18 Johns., 459; Pierce v. Kearney, 5 Hill, 82.)
New trial ordered.

 See note to this case in second edition of Johns. Cas.